Citation Nr: 1609367	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids on a schedular basis.

2.  Entitlement to an initial compensable rating for hemorrhoids on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for hemorrhoids and rated the disability as noncompensable.  The Veteran appealed the assigned rating.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for October 2010.  However, on the day of his scheduled hearing, the RO received the Veteran's request to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

This case was previously before the Board in April 2012 and October 2014.  The October 2014 Board decision inter alia denied the Veteran's increased evaluation claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  The Board decision also denied increased initial ratings for irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and gastritis; granted an increased initial rating for right index finger with stiffness; and remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), anxiety disorder, and peripheral vestibular disorder.  In an October 2015 order, the Court vacated the October 2014 decision as it pertained to the denial of an increased initial rating for hemorrhoids and remanded the matter to the Board for further proceedings consistent with a October 2015 Joint Motion for Partial Remand (JMR).  The Order left undisturbed Board's other decisions and the Board's remand disposition of the issues of entitlement to service connection for PTSD, anxiety disorder, and peripheral vestibular disorder.  Those issues will continue to be addressed on appeal at the Agency of Original Jurisdiction (AOJ) consistent with the Board's remand and will not be addressed herein.

The record reflects that after the November 2012 Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).

In December 2015, the Veteran submitted a VA Form 21-8940 and addendum, suggesting that he is unemployable in part due to his service-connected hemorrhoids.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

This appeal has been advanced on the Board's docket based on age pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the October 2015 JMR, the Court found that the Board erred by neglecting to provide an explanation as to why the Veteran was not entitled to a higher or separate rating for his service-connected hemorrhoids under Diagnostic Code 7332, pertaining to impairment of sphincter control.  38 C.F.R. § 4.114 (2015).  Specifically, the Court found that the Board did not address evidence that showed the Veteran had a history of mild fecal incontinence, used pads due to fecal usage, had frequent daily mild fecal discharge, and had a history of frequent perianal fecal discharge.  See JMR, pp. 2-5; see also June 2007 VA examination report.  Further, the Court found that the Board erred when it did not consider the compounding effects of the hemorrhoids as well as the irritable bowel syndrome, gastroesophageal disorder and gastritis.  The Court found the Board should have addressed whether the Veteran's service-connected hemorrhoids, IBS, GERD, and gastritis collectively warranted referral for extraschedular consideration.  See JMR, pp. 6-7.  

The Veteran and his representative argue that the Veteran is entitled to a separate rating under 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015) based on evidence of fecal leakage.  See December 2015 submission, pg. 2.  Further, they argue that the Veteran's service connected hemorrhoids warrant referral for consideration of an extraschedular disability rating, both individually and in conjunction with his other service-connected disabilities.  Id. at pp. 2-3.  The Veteran and his representative also argue that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  Id. at 4; see also December 2015 VA Form 21-8940.  The Board notes that in the December 2015 submission, the Veteran's representative referred to the Veteran's increased rating claim for right lower extremity polyneuropathy; however, the Veteran is not service-connected for this condition.  

A review of the record indicates that in the addendum to his VA Form 21-8940, the Veteran asserted that his hemorrhoids had worsened.  Given this allegation of worsening and the nearly 4 years that have elapsed since the Veteran's last VA examination for this condition, a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Additionally, the Board notes the most recent VA medical records associated with the claims file are dated in November 2010; thus, any outstanding VA medical records should be obtained.

Moreover, given the assertions in the December 2015 submission, the Board finds that the issue of entitlement to an extraschedular rating has been raised.  The Board does not have the authority to assign an extraschedular rating in the first instance.  Accordingly, the Veteran's case should be referred to the Director, Compensation Service for consideration of an extraschedular evaluation for the hemorrhoids under the provisions of 38 C.F.R. § 3.321(b)(1) (2015) and of the Veteran's service-connected disabilities jointly in accordance with the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (2014).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Finally, in the TDIU claim, the Veteran indicated that he applied for Social Security disability benefits.  The records associated with his application may be relevant to the adjudication of these matters, and as a result, appropriate steps should be taken to obtain any relevant Social Security Administration records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  

2.  Take any appropriate steps to obtain Social Security Administration records that pertain to the Veteran's claim for disability benefits.

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the electronic claims file.  

4.  Request the Veteran furnish all dates and places of non-VA treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

5.  After completing the foregoing, to the extent possible, Schedule the Veteran for a VA Rectum and Anus examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current manifestations of hemorrhoids.  The examiner should, to the extent possible and based on current findings and the reports of the Veteran, opine as to the frequency and severity of recurrences of hemorrhoids.

The examiner should also address whether the fecal leakage/incontinence noted on VA examination in June 2007 is a manifestation of the hemorrhoids disorder and, if so, provide information as to the severity thereof.
The examiner should provide information regarding the functional limitations resulting from each of the Veteran's service-connected disabilities (IBS, GERD, and gastritis, rated together as 30 percent disabling; right index finger with stiffness, rated as 10 percent disabling; hemorrhoids, rated as noncompensable; scar, right eyelid, residual of laceration, rated as noncompensable; and scars, right upper extremity, rated as noncompensable) on his ability to perform tasks, including sedentary and physical tasks.

6.  Forward the Veteran's claims file to the Director, Compensation Service for consideration of an extraschedular evaluation for service-connected hemorrhoids under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), and based on the collective impact of all service-connected disabilities in accordance with the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (2014).

Additionally, if the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2015), refer the claim to the Director, Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2015).

7.  Thereafter, readjudicate the Veteran's claims.  If any determination is unfavorable to the Veteran, he and his representative should be furnished a SSOC which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


